UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 08-1432



DOCTOR B. JONES,

                Plaintiff - Appellant,

          v.


DEPARTMENT OF THE NAVY; DR. DONALD C. WINTER, SECRETARY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (4:07-cv-00165-F)


Submitted:   September 16, 2008       Decided:   September 18, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Doctor B. Jones, Appellant Pro Se. Steve R. Matheny, Rudolf A.
Renfer, Jr., Assistant United States Attorneys, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Doctor   B.   Jones    appeals   the   district   court’s   order

granting the Defendants’ motion for summary judgment in this

employment discrimination action.        We have reviewed the record and

find no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.        Jones v. Dep’t of the Navy, No.

4:07-cv-00165-F (E.D.N.C. March 21, 2008).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                 AFFIRMED




                                     2